IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0025
                                Filed April 5, 2017


IN THE INTEREST OF A.H., S.S., and T.S.,
Minor children,

J.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



      Mother appeals from an order terminating her parental rights pursuant to

Iowa Code chapter 232 (2016). AFFIRMED.



      Derek J. Johnson of Johnson and Bonzer, P.L.C., Fort Dodge, for

appellant mother.

      Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee State.

      Neven J. Conrad of Baker, Johnsen, Sandblom & Lemmenes, Humboldt,

guardian ad litem for minor children.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Jennifer, the mother, appeals from an order terminating her parental rights

in her three children, A.H, born in 2009, T.S., born in 2011, and S.S., born in

2014. The juvenile court terminated the mother’s parental rights pursuant to

Iowa Code section 232.116(1)(f) and (h) (2016).             On appeal, the mother

contends the juvenile court should have deferred permanency for an additional

six months to allow her more time to reunify with the children. She also contends

the termination of her parental rights was not in the best interests of the children.

Finally, she argues the district court erred in admitting into evidence certain

mental health reports.

       “We review proceedings terminating parental rights de novo.” In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014) (citing In re D.W., 791 N.W.2d 703, 706 (Iowa

2010)).   The statutory framework governing termination proceedings is well

established. Pursuant to section 232.116(1), the State must prove a statutory

ground authorizing the termination of a parent's rights.        See In re P.L., 778

N.W.2d 33, 39 (Iowa 2010).         Section 232.116(1) sets forth the harms the

legislature has determined to be of sufficient concern to justify the breakup of the

family unit.   Second, pursuant to section 232.116(2), the State must prove

termination of parental rights is in the best interests of the child. See id. Third, if

the State has proved both the existence of statutory harm and termination of a

parent’s rights is in the best interests of the child, the juvenile court must consider

whether any countervailing considerations set forth in section 232.116(3) should

nonetheless preclude termination of parental rights.              See id.       These

countervailing considerations are permissive, not mandatory.          See A.M., 843
                                        3


N.W.2d at 113. “The court has discretion, based on the unique circumstances of

each case and the best interests of the child, whether to apply the factors in this

section to save the parent-child relationship.” In re D.S., 806 N.W.2d 458, 475

(Iowa Ct. App. 2011) (citing In re C.L.H., 500 N.W.2d 449, 454 (Iowa Ct. App.

1993).

         The State has the burden to prove its case by clear and convincing

evidence. “Clear and convincing evidence is more than a preponderance of the

evidence and less than evidence beyond a reasonable doubt.” In re L.G., 532

N.W.2d 478, 481 (Iowa Ct. App. 1995) (citing King v. King, 291 N.W.2d 22, 24

(Iowa 1980)). “It is the highest evidentiary burden in civil cases. It means there

must be no serious or substantial doubt about the correctness of a particular

conclusion drawn from the evidence.” In re M.S., 889 N.W.2d 675, 679 (Iowa Ct.

App. 2016). This significant burden is imposed on the State to minimize the risk

of an erroneous deprivation of the parent’s fundamental liberty interest in raising

his or her child.   See Santosky v. Kramer, 455 U.S. 745, 759 (1982).          We

therefore cannot rubber stamp what has come before; it is our task to ensure the

State has come forth with the quantum and quality of evidence necessary to

prove each of the elements of its case. See id. at 769.

         The family came to the attention of the Iowa Department of Human

Services (hereinafter “IDHS”) in October 2015 after the two older children were

found wandering outside alone at night. This was the fourth time the children

were returned to the home by law enforcement. At the time of the incident,

Jennifer was married to and living with Jeremy, the father of the two younger

children. IDHS’s investigation raised concerns regarding the ability of the mother
                                           4


and the father to provide for the basic needs of the children, including proper

feeding and supervision. IDHS also had concerns regarding domestic violence in

the home. IDHS removed the children from the home. Subsequent to removal,

based on additional information obtained from A.H., a child protective

assessment was founded against Jeremy for sexual abuse, lascivious acts with a

child. A.H. was the victim of Jeremy’s conduct.

       The mother and the children have mental-health conditions. Jennifer has

an intellectual disability and untreated mental-health conditions. She has an IQ

of 62. She was diagnosed with anxiety and depressive disorder. At the initiation

of this case, Jennifer engaged in treatment for her mental-health conditions. She

was discharged unsuccessfully, however, for the failure to attend her sessions.

T.S.   was      diagnosed    with   attention   deficit    hyperactivity   disorder     and

developmental speech delay. He is on the autism spectrum. He engages in

violent acts of harm to self and others. A.H. was diagnosed with attention deficit

hyperactivity    disorder,   post-traumatic     stress    disorder,   disinhibited    social

engagement disorder, and unspecified intellectual disability. A.H. engages in

inappropriate conduct, including aggression and sexualized behavior, such as

public masturbation. S.S. is developmentally delayed and is being evaluated for

autism.

       Jennifer does not challenge the sufficiency of the evidence supporting the

statutory grounds authorizing the termination of her parental rights. She does

contend, however, the juvenile court should have deferred permanency for an

additional six months to afford her more time to seek reunification with her

children. To defer permanency for six months, the juvenile court was required to
                                       5


“enumerate the specific factors, conditions, or expected behavioral changes

which comprise the basis for the determination that the need for removal of the

child[ren] from the child[ren]’s home will no longer exist at the end of the

additional six-month period.” Iowa Code § 232.104(2)(b).

      The juvenile court denied the requested extension for the following

reasons:

      Here, Jennifer’s past conduct demonstrates that it is unlikely the
      grounds for removal will no longer exist in six months. Before their
      removal, Jennifer was not fully engaged in the care and supervision
      of the children. Jennifer has not gained any greater insight into the
      care and supervision of her children at this time, despite extensive
      services. She has not attended appointments with doctors or
      participated in the children’s mental health therapy and medication
      management. She has attended some of the AEA and speech
      appointments only because they are held jointly with Early Head
      Start sessions. Jennifer does not have any idea who her children’s
      medical providers, service providers and mental health providers
      are. The children have mental health and behavioral issues that
      need consistency. [A.H.] exhibits sexual behaviors, and [T.S.]
      bangs his head and bites when upset. Jennifer has failed to show
      any interest in working with the doctors and other providers in
      meeting the needs of her children.

      The request for additional time to seek reunification is denied.
      There is nothing in the extended history of this case that allows the
      Court to conclude that there is a reasonable likelihood that real
      change will occur that will eliminate the need for removal over the
      next six months.

We adopt the juvenile court’s findings and conclusions as if our own. There is no

evidence supporting the conclusion that the “need for removal of the child[ren]

from the child[ren]’s home will no longer exist at the end of the additional six-

month period.” Iowa Code § 232.104(2)(b).

      Having concluded there was no reason to defer permanency for an

additional six months, we must still determine whether the termination of
                                            6

Jennifer’s parental rights is in the children’s best interests. See P.L., 778 N.W.2d

at 41. “We consider what the future holds for the child[ren] if returned to [their]

parents.” In re R.M., 431 N.W.2d 196, 199 (Iowa Ct. App. 1988) (citing In re

Dameron, 306 N.W.2d 743, 745 (Iowa 1981)).

       We conclude termination of Jennifer’s parental rights is in the best

interests of the children. As stated above, Jennifer has demonstrated over time

an inability to safely care for the children. This is evidenced by the children

repeatedly wandering away from the home, sexual abuse of A.H., and the

inability to supervise the children during visitation. This is further evidenced by

Jennifer’s admitted inability to obtain safe and appropriate housing for herself

and the children. Finally, this is evidenced by Jennifer’s failure to involve herself

in the children’s medical and mental-health treatment.          Jennifer’s failure to

understand the nature of the children’s unique developmental and mental-health

needs militates strongly in favor of terminating her parental rights. The children

are bonded with their respective caregivers, and the caregivers wish to adopt the

children. The children are doing better with their respective caregivers. Their

negative behaviors are lessening.        This also militates in favor of terminating

parental rights.    See Iowa Code § 232.116(2)(b) (stating it is a relevant

consideration “whether the foster family is able and willing to permanently

integrate the child into the foster family”).

       While the mother in this case clearly loves her children, “[i]t is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” P.L.,
                                         7

778 N.W.2d at 41 (citing Dameron, 306 N.W.2d at 747). “It is simply not in the

best interests of children to continue to keep them in temporary foster homes

while the natural parents get their lives together.” A.B., 815 N.W.2d at 778

(quoting In re C.K., 558 N.W.2d 170, 175 (Iowa 1997)).

       We lastly address Jennifer’s contention the juvenile court erred in

admitting into evidence certain mental health reports.        Specifically, Jennifer

contends the juvenile court should not have considered any mental-health

reports regarding the children.     She contends the State failed to lay proper

foundation for the reports. There was no error. See Iowa Code § 232.96(6)

(allowing the admission of “[a] report, study, record, or other writing or an

audiotape . . . recording made by [DHS], a juvenile court officer, a peace officer

or a hospital . . . notwithstanding any objection to hearsay statements contained

[with]in,” if it is relevant and not unduly prejudicial); In re K.F., 437 N.W.2d 559,

563 (Iowa 1989) (stating “evidence properly admissible in an adjudication

proceeding should be accorded the same standard of admissibility in a

subsequent termination hearing”).

       For the foregoing reasons, we affirm the order terminating Jennifer’s

parental rights.

       AFFIRMED.